 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   ANTHONY CAGLIA,                               ) Case No.: 1:19-cv-1376 - JLT
                                                   )
12                  Plaintiff,                     ) ORDER TO UNITED STATES MARSHAL FOR
                                                   ) SERVICE
13          v.                                     )
14   ANDREW SAUL,                                  )
     Commissioner of Social Security,              )
15                                                 )
                    Defendant.                     )
16                                                 )
17          Plaintiff is proceeding in forma pauperis with an action seeking judicial review of the decision
18   to deny his application for Social Security benefits. This Court ordered Plaintiff to provide
19   information for service of process on Form U.S.M.-285, sufficient copies of the Third Amended
20   Complaint for service, and a notice of compliance. (Doc. 8) On March 3, 2020, Plaintiff provided the
21   documents required by the Court’s order. Good cause appearing, this Court:
22          1.      DIRECTS this Court’s clerk to forward to the U.S. Marshal:
23                  a.      One copy of this order for the defendant to be served, with an additional copy
24                          for the U.S. Marshal; and
25                  b.      One copy of the Court’s consent form for the defendant to be served.
26          2.      DIRECTS the U.S. Marshal, within 10 days from this order’s date, to notify the
27                  defendant of the commencement of this action and to request a waiver of service in
28                  accordance with Federal Rule of Civil Procedure 4(d) and 28 U.S.C. § 566(c).

                                                        1
 1        3.    DIRECTS the U.S. Marshal to file returned waivers of service and a copy of the
 2              complaint in its file for future use.
 3        4.    DIRECTS the U.S. Marshal that, if a waiver of service is not returned by the defendant
 4              within 60 days of the date of mailing the request for waiver, to personally serve process
 5              and a copy of this order on defendants pursuant to Federal Rule Civil Procedure 4 and
 6              28 U.S.C. § 566(c);
 7        5.    DIRECTS the U.S. Marshal, within 10 days after personal service is accomplished, to
 8              file the return of service for the defendant along with evidence of attempts to secure
 9              waiver of service of process and costs subsequently incurred to effect service of each
10              defendant. Such costs shall be enumerated on the Form U.S.M.-285 and shall include
11              the costs incurred by the U.S. Marshal to make additional photocopies of the summons
12              and complaint and to prepare new Forms U.S.M.-285, if needed. Costs of service will
13              be taxed against the defendant(s), pursuant to Federal Rule of Civil Procedure 4(d)(2).
14        6.    DIRECTS the U.S. Marshal not to serve the defendant if the defendant first appears in
15              this action by filing an answer, dispositive motion or other pleading.
16
17   IT IS SO ORDERED.
18
       Dated:   March 30, 2020                              /s/ Jennifer L. Thurston
19                                                      UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28

                                                        2
